Citation Nr: 0112836	
Decision Date: 05/07/01    Archive Date: 05/15/01

DOCKET NO.  00-20 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.

2.  Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
November 1945.  He died on May [redacted], 1978. 

This matter came before the Board of Veterans' Appeals 
(Board) from a July 1999 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania that that denied entitlement to DIC under the 
provisions of 38 U.S.C.A. § 1318 and entitlement to service 
connection for the cause of the veteran's death.  This latter 
issue will be addressed in the REMAND portion of this 
decision.  


FINDINGS OF FACT

The veteran was not continuously rated totally disabled due 
to service-connected disability for at least 10 years 
preceding his death; nor was a total evaluation continuously 
in effect since the date of his discharge from military 
service and for at least five years immediately preceding his 
death.


CONCLUSION OF LAW

The criteria for a grant of DIC benefits under 38 U.S.C.A. § 
1318 have not been met.  38 U.S.C.A. § 1318 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.22, 20.1106 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant contends that the she is entitled to DIC under 
the provisions of 38 U.S.C.A. § 1318.  In her application, 
she claims that the veteran was 100 percent disabled at the 
time of his death and that he died of a service-connected 
disability.

The veteran served on active duty from September 1942 to 
November 1945.  The record reflects that he died on May [redacted], 
1978.  At the time of the veteran's death, service connection 
was in effect for defective vision, left eye, with corneal 
scar, the residuals of keratitis, rated as 20 percent 
disabling, effective from November 22, 1946.  

DIC benefits are awarded in accordance with 38 U.S.C.A. 
§ 1318 under certain circumstances.  Specifically, DIC 
benefits are to be paid to the surviving spouse of a deceased 
veteran who dies, not as the result of his own willful 
misconduct, and who was in receipt of or entitled to receive 
(or but for the receipt of retired or retirement pay was 
entitled to receive) compensation at the time of death for a 
service-connected disability that either was continuously 
rated totally disabling for a period of ten or more years 
immediately preceding death, or was continuously rated as 
totally disabling since the date of his discharge from 
military service and for at least five years immediately 
preceding his death.  38 U.S.C.A. § 1318 (West 1991 & Supp. 
2000); see also, 38 C.F.R. § 3.22 (2000); Wingo v. West, 11 
Vet. App. 307 (1998).

In the case at hand, however, the veteran was rated as 20 
percent disabled only, from November 1946 until the date of 
death in May 1978.  Consequently, he was not rated as totally 
disabled for a period of ten or more years immediately 
preceding his death.  Obviously, he was not rated as totally 
disabled on account of service-connected disability for at 
least five years from the date of his release from active 
duty until his death.  38 U.S.C.A. § 1318(b)(2) (West 1991 & 
Supp. 2000).  

As noted, the appellant maintains that the veteran was rated 
as 100 percent disabled at the time of his death, however, 
while true, this was for VA nonservice connected pension 
purposes only.  The record does not show otherwise (i.e. that 
he was 100 percent disabled for VA service-connected 
compensation purposes).  Accordingly, the Board concludes 
that the criteria for entitlement to DIC under 38 U.S.C.A. 
§ 1318 are not met, and this claim must be denied.

No argument has been made that there was clear and 
unmistakable error (CUE) in any prior rating decision entered 
by the RO.  38 C.F.R. § 3.22(b)(3) (2000); Fugo v. Brown, 6 
Vet. App. 40, 43-44 (1993); Luallen v. Brown, 8 Vet. App. 92 
(1995); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994) (if a 
claimant wishes to reasonably raise a claim of CUE, there 
must be some degree of specificity as to what the alleged 
error is and, unless it is the kind of error that, if true, 
would be CUE on its face, persuasive reasons must be given as 
to why one would be compelled to reach the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the alleged 
error).  Additionally, there is no indication that the 
veteran was rated as totally disabled due to service-
connected disability at any point of time but was not 
receiving the compensation because of payments made to 
dependents or to offset indebtedness, or because the payments 
were otherwise being withheld under other provisions of the 
law.  38 C.F.R. § 3.22(b) (2000).

Finally, the Board notes that, because the appellant's claim 
was filed after the March 1992 effective date of 38 C.F.R. 
§ 20.1106, which requires that rating decisions made during 
the veteran's lifetime be given force and effect when 
evaluating a 38 U.S.C.A. § 1318 claim, consideration of 
whether the veteran would have been hypothetically entitled 
to a 100 percent rating for 10 or more years preceding his 
death is not appropriate.  Marso v. West, 13 Vet. App. 260 
(1999) (the "hypothetical" entitlement analysis is required 
only where the § 1318 claim was filed before the effective 
date of § 20.1106, or where the veteran had never filed a 
claim for VA benefits).


ORDER

Entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 
is denied.


REMAND

The appellant also contends that service connection is 
warranted for the cause of the veteran's death.  The 
governing legal criteria provide that service connection for 
the cause of the veteran's death is appropriate when, by the 
exercise of sound judgment without recourse to speculation, 
it is determined that a disability incurred in or aggravated 
by service caused or contributed substantially or materially 
to the veteran's death.  38 U.S.C.A. § 1310 (West 1991); 
38 C.F.R. § 3.312 (2000).

As noted above, the veteran died in May 1978, and at the time 
of the his death, service connection was in effect for 
defective vision, left eye, with corneal scar, the residuals 
of keratitis.  The official death certificate states that the 
cause of the veteran's death was carcinoma of the lung with 
metastasis, and that at the time he was a patient at a VA 
hospital in Altoona, Pennsylvania.  The appellant appears to 
contend that the veteran's eye disability led to skin cancer 
below the eye, and this was related to his lung and brain 
cancer.

In her September 2000 substantive appeal (VA Form 9), the 
appellant related that the veteran developed skin cancer 
below his eye and underwent two operations.  She identified 
the surgeon who performed the first procedure and the 
hospital where the second procedure took place.  She noted 
that she contacted VA seeking assistance in gathering "this 
information" (the Board assumes she is referring to records 
of these procedures) but was told to contact a service 
organization.  

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  Congress 
recently amended 38 U.S.C.A. § 5107 (and amended or added 
other relevant provisions) to clarify VA's duty assist a 
claimant in developing all facts pertinent to a claim for 
benefits.  Such duty includes making reasonable efforts to 
obtain relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  A claim may be decided 
without providing assistance only when no reasonable 
possibility exists that such assistance will aid in the 
establishment of entitlement, or the record includes medical 
evidence sufficient to adjudicate the claim.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (to be codified at 38 U.S.C. 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107A).  

In view of the above, the Board finds that additional 
development is required.  Therefore, the case is hereby 
REMANDED for the following action:


1.  The RO should contact the appellant 
and obtain any additional names and 
addresses of medical care providers who 
treated the veteran prior to his death, 
and obtain any more specific information 
regarding treatment listed in the 
substantive appeal.  After securing the 
necessary release(s), the RO should 
request the records identified (including 
those identified in the substantive 
appeal), including the complete clinical 
records concerning the veteran's terminal 
period of hospitalization at the VAMC 
Altoona.  If the RO is unable to obtain 
all relevant records, the appellant 
should be notified of the records VA is 
unable to obtain, the efforts taken by 
the Secretary to obtain those records and 
any further action to be taken by VA with 
respect to the claim.

2.  When the above development has been 
completed, the RO should take the 
necessary steps to ensure that the 
provisions of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) pertaining to 
duty to assist have been fully carried 
out.

3.  When the aforementioned development 
has been completed, the claim should be 
reviewed by the RO.  If it continues to 
be denied, the appellant should be 
provided with a supplemental statement of 
the case and be given the opportunity to 
respond.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals


 



